                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


SDAHRIE HOWARD, ELLENOR ALTMAN,                 )
DENISE HOBBS, TAVI BURROUGHS,                   )
BALVINA RANNEY, TAWANDA WILSON                  )
SUSANA PLASENCIA, ESTHER JONES                  )
KIMBERLY CRAWFORD-ALEXANDER                     )
and DOMINIQUE FREEMAN, on behalf of             )
themselves and all others similarly             )
situated,                                       )
                                                )
             Plaintiffs,                        )
                                                )
             vs.                                )      Case No. 17 C 8146
                                                )
COOK COUNTY SHERIFF'S OFFICE and                )
COUNTY OF COOK,                                 )
                                                )
             Defendants.                        )


                       MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

      The Seventh Circuit remanded this case to the Court following this Court's

issuance of an indicative ruling pursuant to Federal Rule of Civil Procedure 62.1.

                                      Background

      The Court assumes familiarity with this case's factual and procedural

background, which the Court has described in prior written opinions. See Howard v.

Cook Cty. Sheriff's Office, No. 17 C 8146, 2020 WL 1445620, at *1–2 (N.D. Ill. Mar. 25,

2020) (indicative ruling under Rule 62.1); Howard v. Cook Cty. Sheriff's Office, No. 17 C

8146, 2019 WL 3776939, at *1–2 (N.D. Ill. Aug. 12, 2019) (class certification); Brown v.

Cook County, No. 17 C 8085, 2018 WL 3122174, at *1, *12 (N.D. Ill. June 26, 2018)
(motions to dismiss in this case and two related cases).

       In August 2019, on a motion for class certification filed by the plaintiffs, the Court

certified a class of similarly situated individuals. Howard, 2019 WL 3776939, at *11. In

October 2018, the plaintiffs filed a motion under Rule 62.1 seeking to supplement the

record and modify the certified class—by narrowing it—based on newly discovered

evidence. See Howard, 2020 WL 1445620, at *1–2 (describing the newly discovered

evidence). Although a district court loses jurisdiction over aspects of a case involved in

a pending appeal, Rule 62.1 "provides a procedure by which a district court may

indicate that it would modify an order that is on appeal." Id. at *2.

       On March 25, 2020, the Court indicated that, if the Seventh Circuit remanded this

case pursuant to Rule 62.1, the Court would grant the plaintiffs' motion and would enter

an order modifying the class. See id. at *7–8. The plaintiffs asked the Seventh Circuit

to remand the case in light of this Court's indicative ruling. The defendants opposed

remand and, in the alternative, asked the Seventh Circuit to retain jurisdiction. On April

9, 2020, the Seventh Circuit remanded the case to this Court pursuant to Federal Rule

of Appellate Procedure 12.1 and stated that it would not retain jurisdiction. The Court

now grants the plaintiffs' motion to modify the class.

                                        Discussion

       For the reasons stated in the Court's indicative ruling dated March 25, 2020, the

Court has concluded that it is appropriate to certify a narrower class than the one it

previously certified. See Howard, 2020 WL 1445620, at *4–8. Therefore, for the

reasons stated in the Court's indicative ruling and the Court's August 12, 2019 decision

on class certification, the Court finds that the following modified class meets the



                                              2
requirements of Federal Rule of Civil Procedure 23(a) and 23(b)(3) (modifications in

italics):

         All women who have been employed by the Cook County Sheriff's Office
         at the Jail, or as Court Services deputies at the Leighton Courthouse, or
         by the County in positions with Cermak Health Services, at any time since
         April 23, 2015, except women who, during that period, have held the
         positions identified in Exhibit B to the plaintiffs' Rule 62.1 motion [dkt. no.
         242-2 at 2] or who were employed in supervisory roles.

Howard, 2020 WL 1445620, at *8; see also id. at *4–8; Howard, 2019 WL 3776939, at

*5–10.

                                          Conclusion

         For the foregoing reasons, the Court grants the plaintiffs' motion to modify or

refine the certified class [dkt. no. 243] and certifies the following class under Rule

23(b)(3): All women who have been employed by the Cook County Sheriff's Office at

the Jail, or as Court Services deputies at the Leighton Courthouse, or by the County in

positions with Cermak Health Services, at any time since April 23, 2015, except women

who, during that period, have held the positions identified in Exhibit B to the plaintiffs'

Rule 62.1 motion [dkt. no. 242-2 at 2] or who were employed in supervisory roles. The

Court also appoints the following attorneys as class counsel: Noelle C. Brennan; Shelly

B. Kulwin; Heather K. Afra; Emily R. Brown; Kristin H. Carter; Caitlin K. Cervenka; Ellen

Eardley; Naomi B. Frisch; Rachel A. Katz; Jeffrey R. Kulwin; Caryn C. Lederer; Michael

D. Lieder; Cyrus Mehri; Kate E. Schwartz; and Marni J. Willenson.


                                                    ________________________________
                                                         MATTHEW F. KENNELLY
                                                         United States District Judge
Date: April 12, 2020




                                                3
